DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed March 22, 2021. Claims 1-19 are pending and claims 1, 9 and 13 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the outlet" in lines 7-8 and “an outlet” in line 11.  There is insufficient antecedent basis for the limitation in lines 7-8 of the claim and it is unclear if “an outlet” in line 11 refers to the same outlet.
Claims 14-18 are rejected for the incorporation of the above due to their dependency on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squier (US 2013/0133348).
In regards to claim 1, Squier discloses
An environmental control system of an aircraft (Fig.1) with a power turbine (132), the environmental control system comprising:
a heat exchanger (144) with a cold layer (the part of the heat exchanger receiving air from mix chamber 142 is interpreted as a cold layer; the term “cold” has been interpreted broadly as any layer of the heat exchanger can be considered a cold layer) having an inlet face (connected to mix chamber 142) and an outlet face (on the opposite side); and
an inlet plenum (142) attached to and in fluid communication with the inlet face of the cold layer of the heat exchanger, wherein the inlet plenum includes a housing comprising:
a first inlet (receiving air from turbine 132) fluidly connected to the power turbine and configured to intake a first stream of cool air (paragraphs 12-14, the power 
a second inlet (receiving air from compressor 135) fluidly connected to a source of ram air (138) and configured to intake a second stream of cool air (paragraph 15, compressor 135 compresses the ram air to the same pressure as the bleed air in the power turbine, therefore, it is understood that both airstreams are cool); and
an outlet fluidly connected to the inlet face of the heat exchanger (Fig.1), wherein:
the first and second inlets are disposed in a portion of the inlet plenum (Fig.1); and
the first and second inlets are fluidly connected to the outlet such that the outlet is configured to provide the first and second streams of cool air to the cold layer of the heat exchanger (Fig.1).
In regards to claim 4, Squier discloses that the first inlet is located on an upper portion of the inlet plenum housing, and the second inlet is located on a lower portion of the inlet plenum housing (Fig.1).
In regards to claim 13, Squier discloses
A method of transferring thermal energy in an environmental control system (Fig.1), the method comprising:
passing a first stream of cool air (from turbine 132; paragraphs 12-14, the power turbine receives lower temperature air from heat exchanger 118, and further reduces the pressure and temperature of the air before sending it to the mix chamber 142) through a first inlet of a 
passing a second stream of cool air (from compressor 135; paragraph 15, compressor 135 compresses the ram air to the same pressure as the bleed air in the power turbine, therefore, it is understood that both airstreams are cool) through a second inlet of the inlet plenum (Fig.1),
wherein the first and second inlets are disposed in a portion of the inlet plenum, and wherein the first and second inlets are fluidly connected to the outlet (Fig.1);
combining the first stream of cool air and the second stream of cool air into a mixed cool air stream (Fig.1); and
directing, with the housing, the mixed cool air stream to an outlet of the inlet plenum that is fluidly connected to an inlet face of a cold layer of the heat exchanger assembly (Fig.1, the part of the heat exchanger receiving air from mix chamber 142 is interpreted as a cold layer; the term “cold” has been interpreted broadly as any layer of the heat exchanger can be considered a cold layer).
In regards to claim 14, Squier discloses drawing the second air stream from a ram air circuit (138).
In regards to claim 15, Squier discloses drawing the first air stream from a power turbine (132) of the environmental control system.
In regards to claim 19, Squier discloses that the housing is configured to direct a mixed air stream of air sources from both of the first inlet and the second inlet to the outlet and to the inlet face of the heat exchanger (Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Squier in view of DeFrancesco et al. (US 2011/0259546, herein DeFrancesco).
In regards to claim 9, Squier discloses
An environmental control system for an aircraft (Fig.1), the environmental control system comprising:
a heat exchanger (144) with a cold layer (the part of the heat exchanger receiving air from mix chamber 142 is interpreted as a cold layer; the term “cold” has been interpreted broadly as any layer of the heat exchanger can be considered a cold layer) having an inlet face (connected to mix chamber 142) and an outlet face (on the opposite side);
an inlet plenum (142) fluidly connected to the inlet face of the heat exchanger and attached to the heat exchanger, wherein the inlet plenum includes a housing comprising:
a first inlet (receiving air from turbine 132) disposed in the housing and configured to intake a first stream of cool air (paragraphs 12-14, the power turbine receives lower temperature air from heat exchanger 118, and further reduces the pressure and temperature of the air before sending it to the mix chamber 142);

an outlet fluidly connected to the inlet face of the cold layer of the heat exchanger (Fig.1), wherein:
the first and second inlets are disposed in a portion of the inlet plenum (Fig.1); and
the first and second inlets are fluidly connected to the outlet (Fig.1) such that the outlet is configured to provide the first and second streams of cool air to the cold layer of the heat exchanger (Fig.1);
a power turbine (132) fluidly connected to the first inlet of the inlet plenum;
a ram air inlet (138) that is fluidly connected to a source of ambient air, wherein the ram air inlet is fluidly connected to the second inlet of the inlet plenum (Fig.1).
Squier does not disclose a water extractor fluidly connected to the heat exchanger.
DeFrancesco teaches a water extractor (26) fluidly connected to a heat exchanger (22, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squier’s heat exchanger to include a water extractor as taught by DeFrancesco in order to remove moisture from the air and provide additional cooling capacity for the heat exchanger (see DeFrancesco, paragraph 11).
In regards to claims 2, 3, 10 and 16, Squire does not disclose a nozzle disposed within the inlet plenum housing, wherein the nozzle is configured to disperse a cooling fluid into air passing through the inlet plenum housing, or dispersing a cooling fluid into the inlet plenum housing via a nozzle that is mounted in the inlet plenum housing.
DeFrancesco teaches dispersing a cooling fluid into an inlet plenum housing (14) via a nozzle (30) that is mounted in the inlet plenum housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squire’s inlet plenum to include a nozzle as taught by DeFrancesco in order to provide additional cooling capacity to the heat exchanger (see DeFrancesco, paragraph 11).
In regards to claims 6, 12 and 17, Squire does not disclose that the inlet plenum housing further comprises a sidewall opposite the outlet, wherein the sidewall includes a tapered contour configured to direct a flow of fluid from the second inlet towards the outlet, or directing the mixed air stream to an outlet of the inlet plenum further comprises turning the mixed air stream with a tapered sidewall of the inlet plenum housing.
DeFrancesco teaches that directing an air stream to an outlet of the inlet plenum further comprises turning the mixed air stream with a tapered sidewall of the inlet plenum housing (Fig.1, upper portion of the housing is shown as turning with a tapered sidewall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squire’s inlet plenum to include a tapered sidewall for turning the mixed airstream as similarly taught by DeFrancesco depending on the configuration of the housing, for example to provide a compact structure.
In regards to claims 7, 8, 11 and 18, Squire discloses passing the mixed air stream through a heat exchanger of the heat exchanger assembly, but does not disclose that the heat exchanger comprises a bleed air heat exchanger, a fresh air heat exchanger, and a chiller heat exchanger, wherein the chiller, fresh air, and bleed air heat exchangers are brazed together to form a single unitized tri-heat exchanger.
DeFrancesco teaches passing the mixed air stream through a heat exchanger of the heat exchanger assembly, wherein the heat exchanger comprises a bleed air heat exchanger (22), a fresh air heat exchanger (24), and a chiller heat exchanger (28), wherein the chiller, fresh air, and bleed air heat exchangers are brazed together to form a single unitized tri-heat exchanger (Fig.1, the heat exchangers are all joined together, directly and via piping; in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squire’s heat exchanger assembly to include a bleed air heat exchanger, a fresh air heat exchanger, and a chiller heat exchanger as similarly taught by DeFrancesco in order to provide further cooling for other fluids using a single heat exchanger assembly.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Squier in view of Noe et al. (US 4,702,308, herein Noe).
In regards to claim 5, Squier does not disclose a detachable access panel disposed along an outer surface of the inlet plenum housing; and a gasket disposed around an exterior of the detachable access panel such that the gasket forms a seal between the detachable access panel and the outer surface of the inlet plenum housing.
	Noe teaches a detachable access panel (106) disposed along an outer surface of a plenum housing (16); and a gasket (108) disposed around an exterior of the detachable access panel such that the gasket forms a seal between the detachable access panel and the outer surface of the plenum housing (Fig.3 and col.6 lines 25-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Squier’s inlet plenum to include an access panel and a gasket as similarly taught by Noe in order to provide access to the interior of the inlet plenum, as an example for maintenance.

Response to Arguments
Applicant's arguments filed M have been fully considered but they are not persuasive. Applicant remarks on pages 7 and 8 that "the mix chamber 142 combines hot bleed air from connection 122 with ram air from compressor 135". However, as disclosed in paragraphs 12-15 of Squier, turbine (132) receives a lower temperature air and further reduces the pressure, causing the air "to slightly cool" (paragraph 14). Compressor (135) receives ram air and compresses it to the same pressure as the output by power turbine (132). Therefore, both airstreams are understood to be cool. Since the term “cool” is relative, there is nothing .
Applicant also remarks that Squier discloses the mixture of bleed air and ram air is provided to “a hot layer” of heat exchanger (144) because the mixture is “further cooled” by heat exchanger (144). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hot layer of the heat exchanger) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is a matter of interpretation to assume that the mixture is provided to a hot layer of heat exchanger (144) because the air is further cooled since the terms hot and cold are relative. As far as the inlet plenum is concerned, Squier discloses the claimed inlet plenum. However, the claims need to clearly recite what differentiates Squire’s heat exchanger from that of the present invention. For instance, if the heat exchanger is comprised of a cold layer alternating with a hot layer (as disclosed in paragraph 42 of the specification), where the cold layer receives cool air and exchanges heat with hot fluid from a hot layer, then the claim should recite as much.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Raheena R Malik/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763